Citation Nr: 1533997	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable disability rating for rhinitis.

2.  Entitlement to an initial compensable disability rating for kidney stones.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney-at-Law
ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to September 1986, from March 2002 to July 2002, and from November 2005 to November 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Subsequent to submitting his March 2014 VA Form 9, the Veteran requested a Board hearing.  VA recognized this request in a May 2014 letter.  The RO did not schedule the Veteran's hearing nor has he withdrawn this request.  In a June 2015 telephone call, the Board confirmed, through counsel, that the Veteran still desired a hearing, but he wanted a Freedom of Information Act (FOIA) request completed before his hearing.  The Board completed the FOIA request in August 2015.  Therefore, remand is warranted to schedule the hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran.  Then follow all appropriate appellate proceedings. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




